Citation Nr: 1515529	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  11-18 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for degenerative joint disease of the left knee.

2.  Entitlement to a disability rating in excess of 10 percent for right knee, chondromalacia.

3.  Entitlement to a disability rating in excess of 10 percent for degenerative joint disease of the right knee.

4.  Entitlement to service connection for skin cancer.  

5.  Entitlement to service connection for alopecia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to May 1979 and from February 1981 to February 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the RO in February 2010.  

In November 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  Additionally, evidence was associated with the Veteran's claims folder subsequent to the last statement of the case (SOC) along with a waiver of RO consideration.  

The Veteran's record before the VA consists of a paper claims folder as well as electronic record located in Virtual VA/VBMS.

The issues of increased ratings for knee disabilities as well as service connection for skin cancer are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  



FINDING OF FACT

In November 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, during the Travel Board hearing before the undersigned, that a withdrawal of his appeal with respect to the issue of entitlement to service connection for alopecia is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal for entitlement to service connection for alopecia by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant indicated during the November 2012 Travel Board hearing that he wished to withdraw his appeal for entitlement to service connection for alopecia.  Hence, there remain no allegations of errors of fact or law concerning this particular portion of the appeal for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this portion of the appeal and it must be dismissed.


ORDER

The appeal for entitlement to service connection for alopecia is dismissed.  


REMAND

At his 2012 hearing before the undersigned, the Veteran testified that his service-connected knee disabilities had worsened since the most recent examination.  He testified that he has daily pain of about a 5 out of 10, that he almost falls quite frequently and that he has had to modify his gait to a shuffle to accommodate his knee disabilities.  The Board notes that the most recent examination was conducted over five years ago in October 2009.  

In light of the Veteran's credible statements that his disability picture has worsened since his last examination, another examination must be afforded to accurately assess his current level of service connected knee disabilities.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Additionally, the Veteran testified that he receives treatment for his knees from Dr. E. at Baptist Hospital Medical Center, and has received treatment at VA facilities in Murfreesboro and Nashville.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Accordingly, the VA records should be sought on remand and associated with the claim.  In addition, the privately-generated records described by the Veteran should be associated with the claim.  

As to the claim for skin cancer, the Board has no reason to doubt the credibility of the Veteran's hearing testimony.  He testified that he had alopecia since childhood and that he had worn a hairpiece to cover his head during his youth.  He had to stop wearing it when he went into service.  He testified that he received significant sunburns due to overexposure of the skin on his head particularly in basic training during PT.  The skin blistered, bubbled and crusted over multiple times and was aggravated by the sweat during basic.  He stated that he did not complain because in that era people did not complain about such things and he did not want to be recycled.  He never went to sick call but his drill sergeant let him put his cover on sometimes when his scalp blistered but then he would be required to remove it again once the blisters healed.  This cycle was repeated.  He never thought of putting on sunscreen back then.  He stated that later when he developed skin cancer in the 90's, including on his head, he was told by a doctor that it was a result of the excessive sun exposure he initially endured in service.  He testified that he had treatment at the VA, at Vanderbilt, Fort Bragg, Duke University and at Nashville Skin and Cancer.  He believed that the treatment at Duke and Fort Bragg would be reflected in service treatment records as it was in 1983 and associated with his alopecia.  

A November 2009 letter from B.E.P., M.D., of Nashville Skin and Cancer, reflects that Dr. P. had treated the Veteran for multiple non-melanoma skin cancers since January 2007.  Dr. P. noted that two of the cancers occurred on the scalp.  He stated that he knew that the Veteran had alopecia and that his scalp never received direct sunlight until he entered the military, when it was mandated that he discontinue wearing the hairpiece.  Dr. P. stated that while it is impossible for him to determine what degree of his past ultraviolet exposure occurred during service, if the bulk of his sun exposure to his scalp did occur during his military service, it certainly could be a strong contributing factor to the skin cancers that he is now experiencing.  Treatment records from Nashville Skin and Cancer date from 2007.  

In service connection claims, VA examination is required when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, there is current disability.  The Board finds that the Veteran's testimony is evidence establishing that an event, injury, or disease, namely the sunburns on his scalp, occurred in service.  Although Dr. P.'s statement suggests a connection between sun exposure during service and skin cancer, it does not demonstrate that it is at least as likely as not that the current skin cancer is due to sun exposure in service.  However, his statement does constitute an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service.  There is insufficient competent medical evidence on file for VA to make a decision on the claim.  Accordingly, the Board finds that an examination is warranted to determine whether the current skin cancer is at least as likely as not due to service.  

It is important that an opinion as to the relationship, if any, of the skin cancer and service consider all of the relevant facts.  Accordingly, the Board finds that, prior to obtaining the opinion, the AOJ should make sure all of the records relevant to this claim have been obtained.  To that end, all VA treatment records should be sought, and records from the non-VA providers identified by the Veteran should be sought.  Additionally, it is unclear whether there are additional service medical records from the Veteran's first period of service that have not been associated with the VA claims folder.  These should also be requested before any etiology opinion is obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any additional service treatment records corresponding to the Veteran's service, particularly his first period of service, which are not at this time a part of the Veteran's claims folder.

2.  Any pertinent VA or other inpatient or outpatient treatment records should be obtained and incorporated into the record.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem.

3.  Afford the Veteran for an examination by an examiner with sufficient expertise to determine the nature and etiology of his current skin cancer.  The claims file and any pertinent evidence in Virtual VA/VBMS that is not contained in the claims file should be made available to and reviewed by the examiner.  Any required tests and studies must be accomplished, and clinical findings must be reported in detail and correlate to a specific diagnosis.  For purposes of the opinion, the examiner is asked to accept that the Veteran has a history of in-service sun exposure in boot camp as described in his hearing testimony.  The examiner should provide an opinion as to the following question:

Is it as likely as not (50 percent or greater) that the Veteran's current skin cancer condition was caused by his exposure to the sun during his active service?

The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided.

4.  Then, afford the Veteran an examination by an examiner with sufficient expertise to determine the nature and severity of his degenerative joint disease of the left and right knees and right knee, chondromalacia.  The claims file and any pertinent evidence in Virtual VA/VBMS that is not contained in the claims file should be made available to and reviewed by the examiner.  Any indicated tests and studies should be completed.  The AOJ should ensure that the examiner provides all information required for rating purposes.  In addition, the examiner should provide an opinion concerning the impact of the bilateral knee disabilities on the Veteran's ability to work.

The rationale for each opinion expressed must also be provided.

5.  Undertake any other indicated development.  

6.  Thereafter, readjudicate the remanded claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the requisite opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


